                   Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 1 of 8




                                                             U.S. Department of .Justice

                                                            Andrew E. Lelliug
                                                            United States Allorney
                                                            District of Massachusetts

       Main Reception: (617) 748-3100                       John Joseph A1oak!ey United Stares Counhouse
                                                            I Courthouse Way
                                                            Suite 9200
                                                            Boston, Massachusells 02210

                                                            May 15,2019

      Jessica Hedges, Esq.
      Hedges Tumposky LLP
      50 Congress S treet, #600
      Boston, Massachusetts 02 l 09

              Re:      United States v. Ali Khosroshahin

      Dear tv1s. Hedges:

             'l11e United States Attorney for the District of Massachusetts ("the U.S. Altorney") and your
     client, Ali Kl10sroshahin ("Defendant"), agree as follows:

              I.       Chan!le ofPlca

              No later than June 30, 2019, Defendant will _plcad guilty to the one count in the Indictment
     charging him with conspiracy to commit racke teering, in violation of Title IS, United Stales Code,
     Section 1962(d). Defendant atlmits that he committed the crime specified in that count and is in
     fuel guilty of thai c rime. Dcfcndaut also agrees to waive venue, to waive any applicable statute of
     limitations, and to waive any legal or procedural defects in the Indictment. Defendant does not
     dispute the ac..:curacy of the lndictmcnt.

                The U.S . Attorney agrees that, based upon the inJonnation known to the U.S. Attorney's
     Offict at this time, no fmthcr criminal charges will be brought against Defendat1t in connection
     •..vitb the conduct set forth in thc. lmlictment.

            2.        Penalties

            Defendant faces the Jollowing maximum penalties: incarceration fur 20 years; supervised
    release for three years; a fine of $250,000, or twice the gross gain or loss, whichever is greater; a
    mandatory special assessment of $1 00; restitution; and forfeiture to the extent charged in the
    1ndicrmcnt.

\
        Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 2 of 8



        3.     Sentencing Guidelines

         The U.S. Attorney agrees, based on the following calculations, that Defendant's total
 '·otTense level'' under the Guidelines is 23:

        Underlving Racketeering Activity: Mail/Wire Fraud and Honest Services Mail/Wire Fraud

               a) Defendant's base offense level is 8, because Defendant's offense involved
                  honest services fraud (USSG §§ 2E 1.1 (a)(2) & 2B4.1 (a));

                b) Defendant's offense level is increased by 14, because the value of the bribes
                   \\1as more than $550,000, but not more than $1 ,500,000 (USSG
                   §§ 284.1 (b)( I )(B) & 281.1 (b)( I )(H));

               c) Defendanrs offense level is increased by 2, because Defendant abused a
                  position of trust in a manner that significantly facilitated the commission or
                  concealment ofthe offense (USSG § 381.3); and

               d) Defendant's offense level is decreased by 3, because Defendant has accepted
                  responsibility for his crime (USSG § 3E 1.1 ).

        Underlying Racketeering Activity: Money Laundering

               a)   Defendant's base offense level is 24, because Defendant committed the
                    underl yi ng fi·aud and the offense level for that offense can be determined, as set
                    forlh above (USSG §§ 2E 1.1 (a)(2) & 2S 1.1 (a)( I);

               b) Defendant's oftense level is increased by 2 because Defendant was convicted
                  under 18 U.S.C § 1956 (USSG § 2S 1.1 (b)(2)(B); and,

               c) Defendant' s offense level is decreased by 3, because Defendant has accepted
                  responsibility for his crime (USSG § 3El.l ).

        Pursuant to USSG § 2EI.l (a)(2), Defendant's total offense level is 23, because it is the
greater of the offense levels applicable to the underlying racketeering activity.

        Defendant agrees with the above-noted calculations, but reserves the right to argue that,
with respect to the money laundering charges the two-level increases under USSG §
2S 1.1(b)(2)(B) and USSG § 381.3 do not apply.

         Defendant understands that the Court is not required to follow this calculation. and
that Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court
ca lculates the Guidelines or with the sentence the Court imposes.



                                                  2
        Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 3 of 8




         Defendant also undcrst<mds that the gove rnment will object to any reduction in hi s
sentence based on acceptance of responsibility if: (a) at sentencing, Defendant docs not clearly
accept responsibility for the crime he is pleading guilty to committing; or (b) by the time of
sentencing, Defendant has committed a new federal or state offense, or has in any way obstructed
justice.

       It~ after signing this Agreement, Defendant's criminal history score or Criminal History
Category arc reduced, the U.S. Attorney rcscJ'VCs the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agree ment affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with·accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration at the low end of the Guidelines as calculated by the parties in
                  Pm·agraph 3;

               b) a fine or other financial penalty within the Sentencing Guidelines range;

               c) 12 months of supervised telcase;

               d) a manpatory special assessment of$1 00, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing;

              e) restitution in an amount to be determined by the Court at sentencing; and

              f) forfeiture as set forth in Paragraph 6.

       In addition, the parties agree jointly to recommend the following special condition of any
term of supervised release or probation :

        During the period of supervised release or probation, Defendant must, within six months
of sentencing or release from custody, whichever is later:

              a) cooperate with the Examination and Collection Divisions of the IRS;

              b) provide to the Examination Division all financial information necessary to
                 detcnnine Defendant's prior tax liabilities;

              c) provide to the Collection Division all financ.ial information neccssm-y to
                 determine Defendant's ability to pay;

                                                3
            Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 4 of 8




                 d) file accurate and complete tax returns for those years for which returns were not
                    iiled or for which inaccurate returns were filed; and

                 e) make a good faith effort to pay all delinquent and aclclitional taxes, interest, and
                     penalties.

                 Waiver of Appellate Rights and Challenges to Conviction or Sentence

          Defendant has the right to challenge Ius conviction and sentence on "direct appeal." This
 means tl1at Defendant has the right to ask a higher court (the "appeals court") to look at \.Vhat
 happened in this case and, if the appeals court finds that the trial court or the parties made certain
 mistakes, overtum Defendant's conviction or sentence. i\lso, in some instances, Defendant has
 the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
 that his conviction or sentence should be overturned.

        Defendant understands that he has these rights, but now agrees to give lhem up.
 Specif1cally, Defendmlt agrees that:

                a) Defendant will not challenge any prison sentence of 57 months or Jess or any
                   court orders relating to forfeiture, restitution, fines or supervised release. This
                   provision is binding even ifthe Cow·t 's Guidelines analysis is different than the
                   one in this Agreement.

                b) The U.S. Attorney agrees that, regardless of how the Court calculates
                   Defendant's sentence, the U.S. Attorney will not appeal any sentence of
                   imprisonment of 46 months or more.

         Defendant understands that, by agreeing to tJ1e above, he is agreeing that his conviction
 and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is. after the Court issues a written judgment, Defendant will Jose the right to
appeal or otherwise challenge his conviction nnd sentence. regardless of whether he later
changes his mind or finds 11ew information that would have Jed him not to agree to give up
these rights in the first place.

      Defendant acknowledges that be is agreeing to give up these rights at least partly in
exchange for concessions the U.S . At·torney is making in this Agreement.

        ·n1e parties agree that, despite giving up these rights, Defendant keeps the right to later
claim lhat his Jav,'Yer rendered inefJective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence oveltlll"ned.

       6.      Forfeiture


                                                 4
                 Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 5 of 8


         Defendant understands that the Court will, up n c ·c t n · f        r ·n h n t '~ guil ty pi '
 ·nlcr an order of for[eilure as part of Defendant 's sent nee, and thnt the de of f )rf ·iturt: ' .
include assets directly traceable to Dcfcndanes ffl nsc, nsse ts us d to f< iii lt: D e~ n un t's
offense, substitute assets and/or a money judgment equal to th nlu · of ll pr pc.rt y d ri vcJ fr t11 ,
or otherwise involved in , the offense.

       The assets to be forfeited speciflcaJly include, v.rilhuul limitation, th ft lit v ing:

                a. $208,990.93 in United States currenc , to be nter ·d in the fonn [ n
                   Forfeiture (Money Judgment).

       Defendant admits that $208,990.93 is subject t0 ~)rteiturc on Lht: ... rounc.l:; th li t i.s cqunl t
the amount or proceeds the defendant derived ii'Ol11 the offense.

         Defendant acknowledges and agrees that the amount of the 1'1rlcitur · money j ud ! e l
represents proceeds the Detendant obtained (directly or indirectly), mel/or fnci liLating pr clly
and/or property involved in, the crimes to which Defendant is pleading guilt Jnd that due al tc.. ·
in part to the acts or omissions of Defendant, the proceeds or property hnve been trn ns~ rr d to, or
deposited with ) a third party, spent, cannot be located upon exercis uf due diligence, pla ·r..:d
beyond the jurisdiction of the Court, substantially d.imiuisheJ in va lu , or commingl d vi th t cr
property which cannot be divided vdthout. difficulty. Accordingly, D rcndant agrr..: .s that t:
United States is entitled to forfeit as "substitute assets" any oth r a set of D ·t' nc.lnnt u to
value of the now missing directly forfeit able assl.!ts.

        Defendant agrees to consent to the entry of an order of lorlc itur . f r ·uch pr I rt
waives the requirements of Federal Rules of Criminal Proccdun: 11 b)( l)(J), 32.2, and 4
regarding notice of the forfeiture in the charging instrument, udvicc re g rding th' fo r ~ itur · l th
change-of-plea hearing, announcement of the forfeiture nt sentencing, tmd. incoq l'ration of th ·
forfeiture in the judgment. Defendant underslunds and agrees that ~11'fe iturc shn ll not sutis ' r
nlTect any fine, lien, penalty, restitution , cost of imprisoitmcnl tax liabilit ran. lhcr ddn (we l
to the United States.

        If the U.S. Attorney requests, Defendant shall deliver t the U...... Atto mey within 30   y·
 after signing this Plea Agreement a sworn financial statement disclosing all assets in which
 Defendant currently has any interest and all assets over which Defendant has exercised contra I, or
 has had any legal or beneficial interest Defendant further tgrecs to be deposed with r~:!sped to
 Ikfcndant's assets at the request of the U.S. Attorney. Defendant agrees Lhat the United St tcs
 Department of Probation may share any tinancial information about the Defendant ~rvith the United
 States Attm·ney's Office.

   .       Defendant also ngret~s to waive all const.itutional, legal, and equitable challenges (including
 eli reeL appeal, hnbens corpus or any other means) to any forfeiture carried out in accordance v ith
 this Plea Agreement.


                                                     5
       Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 6 of 8




          Defendant hereby waive.~ and releases any cluims Dekndant may have lo any vehicl es,
cuncncy, or other personal properly s~.:ized by the United States, or seized by :lny stale or local low
•'nfo:ccmcnt agency and turnc:J over to the United Stale!;, during the invcstig!ltion and rrosccution
of tl11s ~1se, and consents to i he for.fei lure of all such assets.

          7.    Civil Liabililv

        Tllis Plea Agreem nl docs not affect any civil liabilily, including any tax liability,
D efendant has incurred or may later incur due to his criminal conduct and guilty pl ea to the charge
specified in Paragraph 1 of this Agreement.

          S.    Breach of Plea Agreement

        Defendant understands that if he breaches any provision of this Agreement, Defend:-~nl
cannot use that breach as a reason to withd.rav.r his guilty plea. Defendant's breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allovv the U.S. Attorney to pursue. any charges that were, or urc to be, dismissed under this
A greement.

        If Defendant breaches any p.rovision ofthis Agreement, the U.S. Attorney \·VOuld also have
the righl to use againsl Defendant any of Defendant's statements, aucl any information or materials
he provided to the govenunent during investigation or prosecution of his case. The U.S. Attomcy
would have this right even i:f the parties had entered any earlier vn:itten or oral agreements or
underst andings about this jssue.

         F-inally, if Defendant brcacbes any provision of this Agreement, he thereby waives any
defenses based on the statute of limitalions, constitul ional protections against pre-indil:tmcnt delay,
:.md the Speedy Trial Acl, that Defendant otherwise may have had to an.y charges based on <.:onducl
oceuniug before Lhc date of this Agreement.

                \Vbo is Bmmd bv Plea Agreement

          This Agreement is only between Defendant and the U.S . Attorney for the District of
M-assachusetts. l1 does not bind the Attorney General of ~he United States or any other federal ,
s .ale, 01 local prosecuting aut·boritics.

         l 0.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or thmugh proceedings .in open court.




                                                   6
        Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 7 of 8
                                                                                                    I
                                                            :;.
                                           *
       If this letter accurately reflects the agreement between the U.S . Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Retum U1c original of this letter to Assistant U.S. Altorney Eric S. Rosen .

                                               Sincerely,

                                               ANDREW E. LELLING
                                               United St· tes AJLorogy.----/


                                     By:
                                                    p;).l ~;:; ~
                                               $rl'J:Iilf(N E. FRANK


                                               DeLChgz
                                               Chief, Securities and financial Fraud Unit
                                               JORDI DE LLANO
                                                                        and Financial Fraud Unit



                                               ERIC S. ROSEN
                                               JUSTIN D. O'CONNELL
                                               LES.LlE A. WRIGHT
                                               KRISTEN A. KEARNEY
                                               Assistant U.S. Attorneys




                                                7
         Case 1:19-cr-10081-IT Document 182-1 Filed 06/03/19 Page 8 of 8




                        ACKNO\VLEDGMENT OF PLEA AGREEMENT

         I have read this letter and di~cussed it with my attomey. The letter acclU'ately presents my
agreement with the Un.ited States Attorney's Office for the District of Massachusetts. There arc no
lii1W1itten agreements between me and the United States Attomey's Office, and no United States
govemment official has made any unwritten promises or representations tu me in connection with
my guilty plea. I have received nu prior offers to resolve this case.

        T understand the crime 1 am pleading guilty to, and l11c maximum penalties for that crime.
I have discussed the Sentencing Guidelines vvith my l.av,ryer and I understand the sentencing ranges
lhat may apply.

       l am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. Yi./e have liscussccl rhe charge against me, po!:isiblc
defenses lmight have, the terms of this Agreement and whether I should go to trial.

        Tam entering into this Agreement ii·eely and voluntarily

                                                  be_s_t_~~
                                                        · ~-·-·. .t.J:s-t =l.d~ . :.~.;:-:_-_=-: : :_~]_~~S::=========---
                                                               6
t.he offense. I believe this Agreement is in my


                                                    Ali Khosrosbahin
                                                    Defendant

                                                    Date      _!Dj3 I{)() \9
       I cerlify that Ali K.hosroshahin has read this Agreement and that we have discussed what
it means. I believe AJi Khosroshahin understands the IV.           ment and is entering into it freely,
voluntarily, and knowingly . l als-o certify that the U.S. !\ito ·1e as not extended any other offers
regurding a change of plea in this case.




                                                   Date:
